EXHIBIT-10.78

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

This First Amendment to Purchase and Sale Agreement (the “First Amendment”) is
hereby entered into as of the 11th day of December, 2003 by and among Leonard
Florence Associates, Inc., a Massachusetts corporation (“Seller”), 175 McClellan
Highway LLC, a Delaware limited liability company (“Purchaser”), and Syratech
Corporation, a Delaware corporation (“Syratech”).

 

WHEREAS, Seller and Berkeley Investments, Inc., a Massachusetts corporation
(“Berkeley”) and Syratech executed and delivered that certain Purchase and Sale
Agreement dated as of November 26, 2003, pursuant to which Seller agreed to
sell, and Berkeley or its permitted assignee agreed to purchase, the land with
the buildings thereon located at and known as 175 McClellan Highway and 144
Addison Street, East Boston, Massachusetts, as affected by letter agreement by
and among Seller, Berkeley and Syratech dated as of December 5, 2003, and as
assigned to Purchaser by Assignment and Assumption of Purchase and Sale
Agreement of even date herewith (the “Assignment and Assumption Agreement”) by
and between Berkeley, as assignor, and Purchaser, as assignee (as so affected
and assigned, the “Purchase Agreement”);

 

WHEREAS, a copy of the Assignment and Assumption Agreement is attached hereto as
Schedule 1;

 

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Purchase Agreement; and

 

WHEREAS, Seller and Purchaser have agreed to amend certain terms and provisions
of the Purchase Agreement as more particularly provided in this First Amendment.

 

NOW THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows.

 

1.                                       Reduction of Purchase Price.  The
definition of the term “Purchase Price” set forth in Section 1.1 and cross
referenced to the first sentence of Section 2.3 of the Purchase Agreement is
hereby amended by deleting the text “Fifteen Million Eight Hundred Thousand and
00/100 Dollars ($15,800,000.00)” and substituting therefor the text “Fourteen
Million Eight Hundred Thousand and 00/100 Dollars ($14,800,000.00)”.

 

2.                                       Extension of Study Period.

 

(a)                                  The definition of the term “Study Period”
set forth in Section 1.1 of the Purchase Agreement is hereby amended by
inserting the text “and the Violation (as defined in Section 5.2(b)” after the
text “environmental matters”.  Purchaser acknowledges that the Study Period has
expired with respect to Section 5.2(a) of the Purchase Agreement and Purchaser
has no further rights under such Section 5.2(a).

 

--------------------------------------------------------------------------------


 

(b)                                 Section 5.2(b) of the Purchase Agreement is
hereby amended by deleting in its entirety the text of said Section 5.2(b) and
substituting therefor the following text:

 

“Notwithstanding the foregoing, Seller hereby agrees that the Study Period shall
be extended to December 17, 2003 at 5:00 p.m., Boston, Massachusetts time, in
order to allow Purchaser to conduct additional due diligence with respect to the
environmental condition of the Property and the violation issued by the City of
Boston Department of Inspectional Services disclosing the failure to obtain a
certificate of use and occupancy (the “Violation”).  If Purchaser shall not be
satisfied with the environmental condition of the Property or the status of the
Violation in its sole and absolute discretion, Purchaser shall be entitled to
terminate this Agreement at any time at or prior to 5:00 p.m., Boston,
Massachusetts time on December 17, 2003 by giving notice thereof to Seller, and
thereupon the Deposit shall be promptly returned to Purchaser, and except for
matters specifically surviving the termination of this Agreement, Seller and
Purchaser shall have no further obligations or liabilities to each other
hereunder.  If Purchaser fails to give such notice prior to the expiration of
the Study Period as so extended, it shall conclusively be deemed to have elected
to waive its right to terminate this Agreement under this Section 5.2(b) and
shall be obligated to purchase the Property in its condition “AS IS” as of the
end of the Study Period as so extended.”

 

3.                                       Amendment to Syratech Lease.

 

(a)                                  The Purchase Agreement is hereby amended by
adding the following text after the phrase “depreciation for capital
expenditures” in the second sentence in Section 9(c) of the Syratech Lease
(Exhibit F):

 

“(other than capital expenditures on account of replacing the roof and HVAC
systems)”.

 

(b)                                 The Purchase Agreement is hereby further
amended by adding the following text as Section 40 of the Syratech Lease
(Exhibit F):

 

“40.                           World Gym of Boston Memberships.  Gallante
Enterprises, Inc. d/b/a World Gym of Boston (“World Gym”), pursuant to its Lease
with Landlord (the “World Gym Lease”), provides Landlord with free standard
World Gym memberships for each year during the term of the World Gym Lease. 
Landlord agrees that, so long both the World Gym Lease and the Syratech Lease
are in effect, and Tenant is not in default beyond applicable notice, grace or
cure periods, and World Gym so provides such memberships, Tenant shall be
entitled to use twenty (20) of said memberships for the remainder of the term of
the World Gym Lease.”

 

(c)                                  The Purchase Agreement is hereby further
amended by adding the following clause as clause (xxi) of Section 9 of the
Syratech Lease (Exhibit F):

 

2

--------------------------------------------------------------------------------


 

“any repair or maintenance costs incurred in connection with the roof prior to
the date of its replacement by Landlord.”

 

4.                                       Extension of Closing Date.  The
definition of the term “Closing Date” set forth in Section 1.1 of the Purchase
Agreement is hereby amended by deleting the text “December 15, 2003” and
substituting therefor the text “December 18, 2003”.

 

5.                                       Removal From Chapter 183A.

 

(a) Purchaser has elected to purchase the Property free and clear of the
provisions of Massachusetts General Laws Chapter 183A, as amended (“Chapter
183A”).  Accordingly, the definition of the term “Real Property” set forth in
Section 1.1 of the Purchase Agreement is hereby amended by deleting the text of
the entire definition thereof and substituting therefor the following text:

 

““Real Property” shall mean the Land and the Improvements.”

 

(b) Exhibit A-1 (Real Property) to the Purchase Agreement is hereby deleted in
its entirety, and Exhibit D (Deed) to the Purchase Agreement is hereby deleted
in its entirety and Exhibit D to this First Amendment is hereby substituted
therefor.

 

(c) In lieu of delivering the certificate referred to in Section 8.2(i) and the
resignations referred to in Section 8.2(j) of the Purchase Agreement, at
Purchaser's request, Seller shall, at Closing, execute and deliver documents
provided by Purchaser removing the Land and Improvements from Chapter 183A
(provided such documents impose no obligations or liability on Seller).  In such
event, any title defects resulting from such documents shall constitute
Permitted Exceptions.

 

(d) Section 8.2 of the Purchase Agreement is hereby further amended by deleting
in its entirety the text of said Section 8.2(j) and substituting therefor the
text “(j) Intentionally Deleted”.

 

6.                                       Estoppel Certificates.

 

(a)                                  Exhibit I to the Purchase Agreement is
hereby deleted in its entirety and Exhibit I-1 to this First Amendment is hereby
substituted therefor.  Exhibit I-2 to this First Amendment is hereby added as
Exhibit I-2 to the Purchase Agreement.

 

(b)                                 Section 3.1(i) to the Purchase Agreement is
hereby amended by deleting the text thereof in its entirety and substituting
therefor the following text:

 

“(i)                               On the Closing Date, Seller shall deliver
estoppel certificates with respect to (x) the Leases to Budget Rent A Car
System, Inc., substantially in the form of Exhibit I-1 hereto which are not
inconsistent with the information set forth in the Lease

 

3

--------------------------------------------------------------------------------


 

Schedule and which shall not claim any default on the part of Seller, and (x)
the Lease to Gallante Enterprises, Inc. d/b/a World Gym of Boston (“World Gym”),
substantially in the form of either Exhibit I-1 or Exhibit I-2 hereto which is
not inconsistent with the information set forth in the Lease Schedule, provided
that Seller shall use commercially reasonable efforts to obtain World Gym's
estoppel in the form of Exhibit I-1.”

 

7.                                       Purchaser's Election to Assume Certain
Service Contracts.  Purchaser hereby notifies Seller, pursuant to Section 3(b)
of the Purchase Agreement, that Purchaser will assume those Contracts listed on
Schedule 2 hereto.  Pursuant to the terms of the Purchase Agreement, Seller
shall, within thirty (30) days after the Closing Date, at its own expense,
terminate all other contracts.

 

8.                                       Seller's Representations.  Pursuant to
Section 5.7 of the Purchase Agreement, Seller acknowledges that the only changes
that have occurred in the Seller's representations contained in Section 7.3 of
the Purchase Agreement are the following:

 

(a)                                  The existence of the Violation; and

 

(b)                                 The existence of that certain Lubrication
Service Program Agreement by and between Associated Elevator Companies and
Wallace International dated August 18, 2000.

 

9.                                       Counterparts, Etc.  This First
Amendment may be executed in counterparts, each of which shall be an original
and all of which, when taken together, shall constitute one agreement.  Executed
copies of this First Amendment may be delivered by facsimile.

 

10.                                 Ratification.  In all other respects, Seller
and Purchaser hereby reaffirm all of the covenants, agreements, terms,
conditions, and other provisions of the Purchase Agreement except as modified
hereby, and the Purchase Agreement is hereby incorporated in full herein by
reference.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Purchaser have executed this First Amendment as a
sealed instrument as of the date first written above.

 

 

SELLER:

 

 

 

LEONARD FLORENCE ASSOCIATES, INC.,
a Massachusetts corporation

 

 

 

By:

/s/ Gregory W. Hunt

 

 

Name:

Gregory W. Hunt

 

Title:

Senior Vice President and Chief Financial Officer, Treasurer

 

 

 

SYRATECH:

 

 

 

SYRATECH CORPORATION, a
Delaware corporation

 

 

 

 

 

By:

/s/ Gregory W. Hunt

 

 

Name:

Gregory W. Hunt

 

Title:

Senior Vice President and Chief Financial Officer, Treasurer

 

 

PURCHASER:

 

 

 

175 MCCLELLAN HIGHWAY LLC, a Delaware
limited liability company

 

 

 

 

By:  Berkeley McClellan MGR LLC, a Delaware limited liability company, a manager

 

 

 

By: Berkeley Investments, Inc., a Massachusetts corporation, its manager

 

 

 

 

 

By:

/s/ Young K. Park

 

 

Name:  Young K. Park

 

5

--------------------------------------------------------------------------------